Exhibit 10.5

 

Pursuant to Item 601(B)(10) of Regulation S-K, certain portions of this exhibit
have been redacted and, where applicable, have been marked “[***],” such
redactions are immaterial and would be competitively harmful if publicly
disclosed.

 



 

 

RESEARCH AND LICENCE AGREEMENT

 

between

 

YEDA RESEARCH AND

DEVELOPMENT COMPANY LIMITED

 

and

 

MBCURE LTD.

 



 

 

 

 

 

TABLE OF CONTENTS

 

Clause   Description   Page           1.   Preamble, Appendices and
Interpretation   3           2.   Performance Of The Research   17           3.
  Funding The Research   20           4.   Records and Reporting By Yeda   20  
        5.   Title   21           6.   Patents; Patent Infringements   22      
    7.   Licence   28           8.   Development and Commercialisation   34    
      9.   Royalties   36           10.   Confidentiality   42           11.  
No Assignment   44           12.   Exclusion of Liability and Indemnification  
45           13.   Term and Termination   46           14.   Notices   53      
    15.   Value Added Tax   53           16.   Governing law and jurisdiction  
54           17.   Miscellaneous   54

 

(i)

 

 

Execution Version

 

RESEARCH AND LICENCE AGREEMENT

 

Between

 

YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED

 

a company duly registered under the laws of Israel of P O Box 95, Rehovot 76100,
Israel

 

(hereinafter, “Yeda”)

 

and

 

MBCURE LTD.

 

a company duly registered under the laws of Israel with company number
51-522055-6, having its principal place of business at 2 Ilan Ramon Street,
Science Part, Ness Ziona, 7403635, Israel

 

(hereinafter, “the Company”)

 

preamble:

 

WHEREAS: (A) in the course of research conducted at the Weizmann Institute of
Science (“the Institute”), under the supervision of Dr. Eran Elinav of
Department of Immunology and Professor Rotem Sorek of the Department of
Molecular Genetics (“the Scientists”), the Scientists together with other
scientists of the Institute (all of the aforementioned persons collectively “the
Inventors”) created and/or generated the know-how and/or materials and other
information described in Appendix A hereto, using the Institute’s state of the
art preclinical germ-free mouse facility, anaerobic facility, robotic facility
for high throughput phage discovery and sequencing facility (“the Existing
Know-How”); and

 

 

 

 

  (B) the Company is: (i) interested in the performance of further research at
the Institute under the supervision of the Scientists in the field of the
Technology (as hereinafter defined), as specified in the Research Program (as
hereinafter defined) (“the Research”); and (ii) willing, subject to and in
accordance with the terms and conditions of this Agreement, to finance the
performance of the Research in accordance with the Research Budget (as
hereinafter defined); and         (C) Yeda is willing, subject to and in
accordance with the terms and conditions of this Agreement, to procure the
performance of the Research at the Institute as aforesaid; and         (D) by
operation of Israeli law and/or under the terms of employment of the Inventors
at the Institute and pursuant to an agreement between the Institute, Yeda and
the Inventors, all right, title and interest of the Institute and the Inventors
in and to the Know How and in and to the Initial Research Results and the
Subsequent Results (all as hereinafter defined) vests and shall vest in Yeda;
and         (E) it is contemplated that following the commencement of the
Research, there will be collaborative activity between the Inventors and the
Company, for example by way of the provision by the Inventors of phages for
validation by the Company;         (F) subject to and in accordance with the
terms of this Agreement, the Company wishes to receive, and Yeda is willing to
grant to the Company, the License in respect of the Licensed Information and
Yeda’s rights in the Subsequent Results and under the Yeda Patents and Yeda’s
rights in the Joint Patents (all as hereinafter defined), all subject to and in
accordance with the terms and conditions of this Agreement; and

 

- 2 -

 

 

  (G) the Company warrants and represents that: (i) the Company was duly
incorporated on 3 March 2015, its initial purpose being to implement an
“incubator project” (as such term is defined in section 2.13 of Directive No.
8.22 of the Director-General of the Ministry of the Economy (“the Ministry”))
(“the Incubators Directive”) for the development and commercialisation of
Products (“the Project”); (ii) the Project has been accepted by the
biotechnological incubator FutuRX Limited (“FutuRx”); (iii) pursuant to a
written authorisation (“the Letter of Approval”) dated 29 December 2014 as
amended on 3 March 2015, the Project was approved by the “biotechnology
incubators committee” at the Ministry (as defined in section 3 of the Incubators
Directive (“the Incubators Committee”) on the terms set out therein for receipt
of government support (including grants) and incubator services pursuant to the
Incubators Directive and applicable law; and (iv) FutuRx has undertaken to
invest the amount of [***] in the Company over the course of a [***] period in
excess of the investment therein required of FutuRx as an incubator pursuant to
law and regulations.

 

NOW THEREFORE IT IS AGREED BETWEEN THE PARTIES HERETO AS FOLLOWS:

 

1.Preamble, Appendices and Interpretation

 

1.1.The Preamble and Appendices hereto form an integral part of this Agreement.

 

1.2.In this Agreement the terms below shall bear the meanings assigned to them
below, unless the context shall indicate a contrary intention:

 

  1.2.1. “Affiliated Entity” - shall mean, with respect to any body, any
company, corporation, other entity or person (hereinafter, collectively,
“entity”), which directly or indirectly, is controlled by, or controls, or is
under common control with, such body. For the purposes of this definition,
“control” shall mean the ability, directly or indirectly, to direct the
activities of the relevant entity (save for an ability flowing solely from the
fulfilment of the office of director or another office) and shall include, the
holding, directly or indirectly, of more than [***] of the issued share capital
or of the voting power of the relevant entity or the holding, directly or
indirectly, of a right to appoint more than [***] of the directors of such
entity or of a right to appoint the chief executive officer of such entity;

 

- 3 -

 

 

  1.2.2. “Companion Diagnostic Kits” - shall mean with respect to any Product or
Other Product, a Diagnostic Kit as referred to in  clause 1.2.17 below used in
the development and/or application of such Product or Other Product;            
1.2.3. “Company Products” - shall mean Group 1 Company Products and Group 2
Company Products;             1.2.4. “Company Results” - shall mean all and any
inventions, products, materials, compounds, compositions, substances, methods,
processes, techniques, know-how, data, information, discoveries and other
results of whatsoever nature covering or constituting Group 2 Company Products
Discovered or occurring in the course of, or arising from, the performance of
activities of any nature by the Company outside the facilities of the Institute
which are not joint or collaborative with the Scientists (including via
consultancy or other agreements or arrangements), WIS or Yeda and to which the
Scientists have not contributed in any way;             1.2.5. “Development
Program” - shall mean, with respect to any Product or Products, a development
program specifying the activities and timetable necessary to develop such
Products to commercialisation;             1.2.6. “Discovered” - shall mean,
with regard to a Group 2 Product, the time when such Product or any part thereof
was first identified, whether by way of a claim in a patent application or in
any written record;

 

- 4 -

 

 

  1.2.7. “Distributor”   shall mean an independent third party not affiliated
with either the Company or any Sublicensee with whom there is a bona fide
distribution, reseller or similar agreement pursuant to which such third party
does not have any rights under the Licensed Information, the Subsequent Results
or the Patents and purchases Products or Other Products from the Company or a
Sublicensee or from another Distributor in consideration for the purchase price
therefor only (and no other consideration), solely for resale and/or
distribution in the same form (meaning without any change and/or reconfiguration
thereof or incorporation thereof into any other product) to another Distributor
or to end-users, for monetary consideration only;             1.2.8. “Exchange
Rate” - shall mean, with respect to any amount to be calculated, or which is
paid or received in a currency other than US Dollars, the average of the selling
and buying exchange rates of such currency (in respect of cheques and
remittances) and the US Dollar prevailing at Bank Hapoalim B.M. at the end of
business on the date of calculation, payment or receipt, as the case may be;    
        1.2.9. “First Commercial Sale” - shall mean, with respect to any Product
in any country, the first commercial sale of such Product in such country
after  new drug approval by the U.S. Food and Drug Administration (“the FDA”),
or, in the case of any member state of the European Union, the European
Medicines Agency (“the EMA”) or any other national medicinal agency marketing
approval or equivalent approval in such country has been obtained for such
Product;

 

- 5 -

 

 

  1.2.10. “Group 1 Company Products” - shall mean drug products (other than WIS
Products) for the treatment of any indication based on the drug product
candidates detailed in the Research Program, containing bacteriophages for use
as antibacterial agents where such bacteriophages were specifically developed
under the Research Plan;             1.2.11. “Group 2 Company Products” - shall
mean drug products (other than WIS Products or Group 1 Company Products) for the
treatment of any indication which contain bacteriophages for use as microbiome
or Microbiota antibacterial agents or modulators, which products were developed
or discovered by the Company during a period of [***] commencing on the date
hereof; however, if at the expiration of such [***] period there are fewer than
[***] Company Products which are drugs, such period will be extended until there
are [***] Company Products in total which are drugs;             1.2.12.
“Incubator Period” - shall mean the period during which the Company receives
services from FuturRx, as approved by the OCS from time to time, being
approximately [***] in total as from the commencement date indicated in the
Letter of Approval;             1.2.13. “Initial Development Program” - shall
mean a program detailing the research and development activities which the
Company aims to accomplish during the Incubator Period, as submitted to the
Incubators Committee and amended on an annual basis during the Incubator Period,
and which will include all activities to be funded by the Company during the
Incubator Period;

 

- 6 -

 

 

  1.2.14. “Initial Research Results” - shall mean all and any inventions,
products, materials (which may include bacteria and phages), compounds,
compositions, substances, methods, processes, techniques, know-how, data,
information, discoveries and other results of whatsoever nature discovered or
occurring in the course of, or arising from, the performance of:                
 

(i)    the Research; or

 

(ii)    activities of any nature which are joint or collaborative between the
Inventors (including via consultancy or other agreements or arrangements) and
the Company,

                  in either case related to or underlying WIS Products (or to
any Companion Diagnostic Kits to such WIS Products) as described in clause
1.2.30 below;             1.2.15. “Investment” - shall mean any amount received
by or invested in the Company  in return for the issuance of either equity or
debt, and any amounts received by the Company from the Incubators Committee or
otherwise from the Office of the Chief Scientist of the Ministry of Economics
(the “OCS”);

 

- 7 -

 

 

  1.2.16. “Know-How” - shall mean (i) the Existing Know-How; (ii) any
non-patented information disclosed to the Company hereunder and which is not in
the public domain, including information obtained during the Research (other
than the Initial Research Results); (iii) proprietary materials emanating from
the Research or part of the Existing Know How (which may include bacteria and
phages); and (iv) any future developments, improvements or inventions by either
of the Scientists of or related to the Technology, provided that during the
calendar year in which the creation thereof occurs the Company is providing
funding for research related to the Technology at the laboratories of the
Scientists at the Institute in the sum of at least [***] per calendar year per
each of the two laboratories (above and beyond any amounts directly required for
the purchase of mice);             1.2.17. “Licence” - shall mean an exclusive
worldwide licence under:                  

(i)     the Licensed Information;

 

(ii)    Yeda’s rights in the Subsequent Results; and

 

(iii)   Yeda’s rights in the Yeda Patents and the Joint Patents;

 

- 8 -

 

 

        for (a) the development, testing manufacture, production, and sale of
Products, (b) for the development, testing manufacture, production, and sale of
drug products, other than Products, for the treatment of any indication which
contain bacteriophages for use as microbiome or Microbiota antibacterial agents
or modulators (“Other Products”); and (c) for the use of bacteriophages in kits
to be used  only for diagnosis in the development of any Product or Other
Product or for the purpose of diagnosis in applying any Product or Other Product
(“Diagnostic Kits”), but for the avoidance of doubt not for sale by the Company
unless such Diagnostic Kits are sold with  labelling showing that such
Diagnostic Kits may be used only in order to determine which Product or Other
Product, if any, may appropriately be used (and not for any other form of
diagnosis, including with respect to products, other than a Product or Other
Product), all the above in this clause 1.2.17, subject to the provisions of
clause 7.1 below and the other terms and conditions of this
Agreement.  Notwithstanding anything to contrary in this Agreement, the Licence
shall not include the use of bacteriophages to treat against free-living
bacteria (such as for environmental treatment) outside the human organism, but
there shall be no restriction on the Company developing such treatments
independently of the Institute without any use of the Licensed Information or
the Subsequent Results;             1.2.18. “Licensed Information” - shall mean:
(i) the Know-How; and (ii) the Initial Research Results.  Specific genes or
proteins for targeted anti-bacterial treatment which are identified and/or
developed by any of the Scientists shall not be regarded as Technology and shall
not be included in the Licensed Information;             1.2.19. “Microbiota” -
shall mean the community of commensal, symbiotic, and pathogenic microorganisms
found within the human body;             1.2.20. “Net Sales” - shall mean:      
            (i)     the total amount invoiced by the Company or any Affiliated
Entity thereof and the total amount invoiced by each Sublicensee in connection
with the sale of WIS Products (including any Companion Diagnostic Kits of any
WIS Products, whether sold together with or separately from any WIS Products);
and

 

- 9 -

 

 

        (ii)    the total amount invoiced by the Company or any Affiliated
Entity thereof in connection with the sale of Company Products (including any
Companion Diagnostic Kits of any Company Products, whether sold together with or
separately from any Company Products);                   (for the avoidance of
doubt, whether such sales are made before or after the First Commercial Sale of
any Product in any country); in all cases after deduction of:                  

(i)     sales taxes (including value added taxes) to the extent applicable to
such sale and included in the invoice in respect of such sale;

 

(ii)   freight and insurance charges to the extent such items are separately
itemised on invoices;

 

(iii)   credits or allowances, if any, actually granted on account of price
adjustments, recalls, rejections or returns of Products previously sold;

 

(iv)   bad debts (as determined in accordance with relevant GAAP rules) deriving
from Net Sales in respect of which royalties were paid by the Company hereunder;

 

- 10 -

 

 

        provided that:                  

(a)    with respect to sales which are not at arms-length and/or are not in the
ordinary course of business and/or are not according to then current market
conditions for such a sale, the term “Net Sales” shall mean the total amount
that would have been due in an arms-length sale made in the ordinary course of
business and according to the then current market conditions for such sale or,
in the absence of such current market conditions, according to market conditions
for sale of products similar to the Products (or Companion Diagnostic Kits, as
applicable); and

 

(b)    with respect to sales by the Company of Products (or Companion Diagnostic
Kits, as applicable) and/or sales by a Sublicensee of WIS Products (or Companion
Diagnostic Kits, as applicable), as applicable, to any Affiliated Entity of the
Company or of such Sublicensee, as the case may be, the term, “Net Sales” shall
mean the higher of: (A) ”Net Sales”, as defined in paragraph (a) above; and
(B) the total amount invoiced by such Affiliated Entity on resale to an
independent third party purchaser after the deductions specified in
subparagraphs (i) and (ii) above, to the extent applicable;

            1.2.21. “Patents” - shall mean:                  

(i)     all patent applications or applications for certificates of invention
covering portions of the Licensed Information and all patents or certificates of
invention which may be granted thereon (“the Yeda Patents”); and

 

(ii)    all patent applications or applications for certificates of invention
(if any) covering all or some of the Subsequent Results and all patents or
certificates of invention which may be granted thereon (“the Joint Patents”);

 

- 11 -

 

 

        in each case as well as all continuations, continuations-in-part,
patents of addition, divisions, renewals, reissues and extensions (including any
patent term extension) of any of the aforegoing patents, but excluding:
(a) patents that have been invalidated or cancelled pursuant to the final (i.e.,
unappealed or unappealable) judgment of a competent court; and (b) patent
applications that have been withdrawn or have expired, in each case such
exclusion to be effective only from the date of such invalidation, cancellation,
withdrawal or expiry, as the case may be.                   For the purposes of
this Agreement, the term “Patent” shall also mean Supplementary Protection
Certificate (within the meaning of such term under Council Regulation (EU)
No. 1768/92) or any application therefor or any other similar statutory
protection (by way of patent extension or otherwise) or application therefor in
any jurisdiction;             1.2.22. “Products” - shall mean WIS Products and
Company Products;             1.2.23. “Research Budget” - shall mean the agreed
research budget for the first [***] of the Research Period attached hereto and
marked Appendix B, and any further research budget as may be agreed by the
parties in writing from time to time;

 

- 12 -

 

 

  1.2.24. “Research Period” - shall mean the [***] period commencing on May 1,
2015, as such period may be extended from time to time by agreement in writing
of the parties;             1.2.25. “Research Program” - shall mean the research
program agreed upon for the first [***] of the Research Period attached hereto
and marked Appendix C, and any further research program as maybe agreed by the
parties in writing from time to time;   1.2.26. “Subcontract” and
“Subcontractor” - shall mean a bona fide written subcontracting agreement
pursuant to which a contractor is engaged on a pure work order basis for the
sole purpose of manufacturing or development of a product (or part thereof) on
the Company’s behalf, for monetary consideration only;             1.2.27.
“Sublicence” and “Sublicensee” - “Sublicence” shall mean any right granted,
licence given, or agreement entered into, by the Company to or with any other
person or entity, permitting any use of the Licensed Information and/or the
Subsequent Results and/or the Yeda Patents and/or the Joint Patents (or any part
thereof), including for the development and/or testing and/or manufacture and/or
production and/or marketing and/or sale of Products (whether or not such grant
of rights, licence given or agreement entered into is described as a sublicence
or as an agreement with respect to the development and/or testing and/or
manufacture and/or production and/or marketing and/or sale of Products or
otherwise) and/or use of the Company Results for the development and/or testing
and/or manufacture and/or production and/or marketing and/or sale of Group 2
Company Products and the term “Sublicensee” shall be construed accordingly.  For
the purposes of this Agreement, “Sublicensee” shall not include a Subcontractor
or a Distributor, as defined herein;

 

- 13 -

 

 

  1.2.28. “Sublicensing Receipts” - shall mean consideration, whether monetary
or otherwise, including fees and lump sum payments, received (for the avoidance
of doubt, whether received before or after the First Commercial Sale in any
country) by the Company for or from the grant of Sublicences and/or pursuant
thereto, or in connection with the grant of an option for a Sublicence (where
such option is in return for consideration) (for the further avoidance of doubt,
including amounts received by the Company which constitute royalties based on
sales of Company Products by Sublicensees), except for:                  

(i)     amounts received by the Company which constitute royalties based on
sales of WIS Products by Sublicensees in respect of which royalties are payable
to Yeda hereunder;

 

(ii)    amounts received by the Company from:

                  (1)    a Sublicensee to cover direct costs of Product-related
research or development activities to be performed by the Company for such
Sublicensee after the date of signature of the relevant Sublicence (or, as the
case may be, option for a Sublicence) or

 

- 14 -

 

 

        (2)    governmental or philanthropic sources, including the Incubators
Committee, for Product-related research or development activities              
    and actually expended by the Company (as evidenced by invoices, receipts or
other appropriate documentation), provided that:                  

(a)    any such amounts constitute research and/or development funding only and
not payment for Products nor any other type of grant or benefit,

 

(b)    such research and/or development activities are performed pursuant to a
defined research and development program and research and development budget
agreed with the relevant Sublicensee, a copy of which is provided to Yeda; and

 

(c)    the Company submits to Yeda a written expense report, confirmed by the
Company’s independent accountant or chief financial officer, setting out the
time and materials utilised, and reasonable overhead costs and other expenses
actually incurred by the Company in the conduct of the said research and
development activities, which report demonstrates that such amounts have
actually been expended by the Company in the conduct of such research and/or
development activities in accordance with such work program and budget and at
the times set out therein,

 

it being agreed, for the avoidance of doubt, that any amounts received by the
Company as aforesaid, but not expended as set out in this sub-clause (ii), shall
be deemed to be Sublicensing Receipts;

 

(iii)   amounts received by the Company which are used by the Company for the
purpose of the payment of costs and fees incurred in the preparation, filing,
prosecution and the like of patent applications filed in accordance herewith and
the maintenance of any patents granted thereon; and

 

(iv)   investments in the equity or debt of the Company to the extent such
investments are at fair value (amounts above fair value will be deemed
Sublicensing Receipts);

            1.2.29. “Subsequent Results” - shall mean all and any inventions,
products, materials (which may include bacteria and phages), compounds,
compositions, substances, methods, processes, techniques, know-how, data,
information, discoveries and other results of whatsoever nature discovered or
occurring in the course of, or arising from, the performance of                
  (i)    the Research; or

 

- 15 -

 

 

        (ii)   activities of any nature which are joint or collaborative between
the Inventors (including via consultancy or other agreements or arrangements)
and the Company,                   in either case related to or underlying Group
1 Company Products (including any Companion Diagnostic Kits of any Group 1
Company Products);             1.2.30. “Technology” - shall mean a technology
for identification and/or development of bacteriophages as candidates for
targeted anti-bacterial treatment through human-body associated microbiome or
Microbiota modulation;             1.2.31. “WIS Products” - shall mean drug
products based on the first two drug product candidates, as detailed in the
Research Program (being in respect of colorectal cancer and inflammatory bowel
disease), which are submitted to the Incubators Committee by the Company within
the framework of the Project, containing bacteriophages for use as antibacterial
agents where such bacteriophages were initially identified in the Licensed
Information.             1.2.32. the terms: “Yeda”, “the Company”, “the
Institute”, “the Scientists”, “the Inventors”, “the Existing Know-How”, “the
Research”, “the Ministry”, “the Incubators Directive”, “the Project”, “FutuRx”,
“the Letter of Approval” and “the Incubators Committee” - shall bear the
definitions assigned to them respectively in the heading or the preamble hereto,
as the case may be.

 

- 16 -

 

 

1.3.In this Agreement:

 

1.3.1.words importing the singular shall include the plural and vice-versa and
words importing any gender shall include all other genders and references to
persons shall include partnerships, corporations and unincorporated
associations;

 

1.3.2.any reference in this Agreement to the term “patent” shall also include
any re-issues, divisions, continuations or extensions thereof (including
measures having equivalent effect);

 

1.3.3.any reference in this Agreement to the term “patent applications” shall
include any provisional patent applications, PCT, national or regional patent
applications, applications for continuations, continuations-in-part, divisions,
patents of addition or renewals, as well as any other applications or filings
for similar statutory protection;

 

1.3.4.any reference in this Agreement to the term “sale” shall include the sale,
lease, rental or other disposal of any Product; and

 

1.3.5.“including” and “includes” means including, without limiting the
generality of any description preceding such terms.

 

2.PERFORMANCE OF THE RESEARCH

 

2.1.In consideration of the sums to be paid by the Company to Yeda pursuant to
clause 3 below and, subject to the execution of such payments, Yeda undertakes,
subject to clause 2.2 below, to procure the performance of the Research at the
Institute under the supervision of the Scientists during the Research Period. By
written agreement of the parties, the Research Period may be extended by such
period and upon such terms and conditions as the parties shall so agree.

 

- 17 -

 

 

2.2.If either or both of the Scientists shall cease to be available for the
supervision of the performance of the Research, such cessation shall not
constitute a breach of this Agreement by Yeda. In the event that either or both
of the Scientists shall cease to be available as aforesaid, Yeda shall use its
reasonable efforts to find from amongst the scientists of the Institute
replacement scientists acceptable to the Company (such acceptance to be in
writing, and not to be unreasonably withheld), but no undertaking to find such
replacements is given by Yeda. If no such acceptable replacement scientists can
be found within [***] of either or both of the Scientists becoming unavailable
as aforesaid, then the Company shall be entitled, by written notice to Yeda, to
terminate the Research Period, in which event the Research Period and the
performance of Research hereunder shall cease at the end of the calendar quarter
during which such written notice was given. During the period between the date
of such notice by the Company and the cessation of the Research, Yeda shall make
reasonable efforts to procure the minimising of further Research expenses (save
with respect to any obligations already undertaken which cannot be cancelled or
reduced) and in co-operation with the Company shall make reasonable efforts to
procure that experiments covered by the Research Budget applicable until the
date of such cessation are completed. In the event of such termination, Yeda
shall be released from any obligation to procure the performance of the Research
during the period after such termination, and the Company shall be released from
any obligation to finance the Research in respect of the period commencing after
such termination, but without affecting the Licence and all the other terms and
conditions of this Agreement which shall remain in full force and effect (save
for those relating to the performance and financing of the Research). In the
event of such termination, Yeda shall make reasonable efforts to provide to the
Company all data including any raw data generated in the course of the Research.

 

2.3.It is agreed that if the performance of the Research shall involve the
conduct of experiments on and/or using animals, the performance of the Research
and the Research Program shall be subject to the Israeli Anti-Cruelty Law, 1994
and to the approval of, and any modifications requested by, the Institutional
Animal Care and Use Committee and the Safety Committee of the Institute, in
order to ensure compliance with the above law. It is agreed that, in view of the
fact that the performance of the Research may involve the conduct of experiments
using human material (such as cells, blood, tissue, DNA, RNA, lysates, or body
fluids) the performance of the Research and the Research Program shall be
subject to the approval of, and any modifications requested by the Safety
Committee of the Institute and the Institutional Review Board for Human
Experimentation.

 

- 18 -

 

 

2.4.It is further agreed that if the performance of the Research shall involve
generators of biological diseases, as defined in the Regulation of Research into
Generators of Biological Diseases Law, 2008 (“the Biological Research Law”), the
performance of the Research and the Research Program shall be subject to the
provisions of the Biological Research Law and to the obtaining of all the
necessary approvals required thereunder. In the event that if, during the
performance of Research for which initially no approval was required pursuant to
the Biological Research Law, there shall be discovered findings which may
increase the aggressiveness, transferability or host range of biological
diseases, which findings require the suspension of the Research until the
approvals required pursuant to the Biological Research Law are obtained, any
such suspension of the Research shall not constitute a breach of this Agreement
by Yeda.

 

2.5.For the avoidance of doubt, it is agreed that nothing in this Agreement
shall constitute a representation or warranty by Yeda, express or implied,
(i) that any patent applications relating to the Licensed Information or the
Subsequent Results or any portion thereof respectively will be granted; or
(ii) that the patents obtained on any of the said patent applications are or
will be valid or will afford proper protection; or (iii) that any portion of the
Licensed Information or the Subsequent Results is or will be commercially
exploitable or of any other value; or (iv) that the exploitation of the Patents,
the Licensed Information or the Subsequent Results will not infringe the rights
of any third party, save that Yeda confirms that as of the date hereof it is not
aware of any allegations by any third party as to the infringement by the
Licensed Information of any patent or as to the misappropriation of the Licensed
Information or as to the right of Yeda to license any of the foregoing. Yeda
furthermore makes no warranties and representations, express or implied,
whatsoever as to the Research, the Initial Research Results, the Subsequent
Results or the Licensed Information.

 

- 19 -

 

 

3.FUNDING THE RESEARCH

 

3.1.The Company undertakes to pay to Yeda the total amount (in US Dollars) of
the Research Budget, as follows: during each year of the Research Period, [***]
of the proportionate amount due in respect of such year in [***], payable in
advance at the beginning of each [***] period during such year, the first such
payment to be made on the [***] of such year (which in respect of the first year
of the Research Period is the date of Company activation as indicated in the
Letter of Approval), with the remaining [***] of such annual amount to be paid
immediately following the delivery to the Company of the twelve-monthly research
report and transfer of the reagents both as referred to in clause 4.1 below due
at the end of each year of the Research Period.

 

3.2.An invoice in respect of an instalment paid as aforesaid shall be issued by
Yeda promptly after the receipt by Yeda of such instalment. All payments of the
Research Budget shall be made by direct wire transfer to Yeda’s bank account,
the details of which are set out in clause 19.8 below.

 

3.3.For the avoidance of doubt, nothing contained in this Agreement shall
prevent Yeda and/or the Institute from obtaining further finance for the
Research from other entities, provided that such other entities are not granted
any rights in respect of the Research or the Licensed Information which
prejudice any rights granted to the Company under the Licence.

 

4.RECORDS AND REPORTING BY YEDA

 

4.1.Yeda shall procure that the Scientists (and any persons participating in the
performance of the Research at the Institute under the supervision of the
Scientists) will prepare and keep in accordance with practice at the Institute
records of all Research activities and results.  The Company will be entitled to
have through Yeda reasonable access to such records, following written request
from the Company to Yeda.

 

4.2.Yeda will procure the preparation by the Scientists of, and shall submit to
the Company: (i) an interim written report on the progress of the Research in
each [***] period during the Research Period, within [***] of the end of each
such [***] period, and of a written report summarising the results of the
Research within [***] of the end of the Research Period; and (ii) reports of any
significant findings in the Research promptly upon such findings being made.

 

- 20 -

 

 

4.3.Yeda shall submit to the Company, with respect to each [***] period of the
Research Period, a financial report setting forth the monies received and
expended in connection with the Research during such [***] period. Each report
as aforesaid shall be submitted to the Company not later than [***] after the
end of the period covered by such report.

 

5.TITLE

 

5.1.Subject only to the Licence:

 

5.1.1.all right, title and interest in and to the Existing Know-How and the Yeda
Patents covering all or part of the Existing Know How, vest and shall vest in
Yeda;

 

5.1.2.all right, title and interest in and to the Know-How (other than the
Existing Know-How), the Initial Research Results, the Subsequent Results, the
Yeda Patents (other than the Yeda Patents covering all or part of the Existing
Know How) and the Joint Patents, shall vest jointly in Yeda and the Company in
equal shares.

 

5.2.For the avoidance of doubt, all right, title and interest in and to the
Company Results and all right, title and interest in and to all other data,
results, information, know-how, and any new invention generated by the Company
in connection with its activities hereunder not falling within clause 5.1.1. or
5.1.2 above (as between the Company and Yeda) vest and shall vest in the
Company.

 

5.3.In the event of the termination of this Agreement for any reason whatsoever,
any interest which the Company shall have in the Initial Research Results and in
those Yeda Patents referred to in clause 5.1.2 shall be automatically assigned
to Yeda. To secure such assignment as aforesaid, concurrently with the execution
of this Agreement, the Company shall execute an irrevocable Power of Attorney in
the form attached hereto as Appendix D, authorising the automatic assignment of
all rights of the Company in the Initial Research Results and such Yeda Patents
to Yeda, upon Yeda’s written instructions, which instructions Yeda may issue in
the event of the termination of this Agreement for any reason whatsoever. Such
Power of Attorney shall be held in escrow by patent counsel chosen by the
parties. It is understood and agreed that such patent counsel shall have no
discretion, shall release such Power of Attorney to Yeda upon notice from Yeda
to such patent counsel confirming that this Agreement has been terminated, and
shall act upon Yeda’s instructions by virtue thereof, upon Yeda’s first demand.
The Company [***] shall execute any additional document and perform any acts as
may be required to do so. Notwithstanding the foregoing, any such transfer shall
be subject, if required, to the consent of the Incubators Committee and/or to
Yeda’s undertaking to comply with and assume any regulatory obligations in
respect thereof, including the payment of royalties to the OCS.

 

- 21 -

 

 

6.Patents; Patent Infringements

 

6.1.

 

6.1.1.At the initiative of either party, the parties shall consult with one
another regarding the filing of patent applications in respect of any portion of
the Licensed Information and/or the Subsequent Results, including the
jurisdictions in which such applications should be filed, the timing of the
filing of such applications and the contents thereof. Following such
consultations, Yeda shall (subject to payment by the Company under clause 6.2
below) retain outside patent counsel approved by the Licensee to prepare, file
and prosecute patent applications in respect of any portion of the Licensed
Information, and the Company shall retain outside patent counsel to prepare,
file and prosecute patent applications in respect of any portion of the
Subsequent Results, in each case in such jurisdiction or jurisdictions as shall
be determined by the parties in consultation as aforesaid. Each of Yeda and the
Company (in the case of Yeda, subject to clause 6.3 below) shall also maintain
at the applicable patent office any patents granted as a result of any of the
above patent applications made by them respectively as aforesaid. The parties
agree that their joint policy will be to seek comprehensive patent protection
for all Licensed Information and Subsequent Results licensed to the Company
hereunder at least in the following countries: [***], unless, with respect to
any country as aforesaid and any patent application, all of the subject matter
claims in such patent application are as a matter of law not patentable in such
country. The Company and Yeda shall co-operate fully in the preparation, filing,
prosecution and maintenance of all such patent applications and patents as
aforesaid.

 

- 22 -

 

 

6.1.2.Without derogating from the aforegoing, the Company shall [***] take all
necessary steps in order to obtain, or, at Yeda’s election in the case of
patents covering any part of the Licensed Information, assist Yeda to obtain,
the extension of each patent referred to in this clause 6.1 above, or, in the
case of a patent in any member state of the European Union, a Supplementary
Protection Certificate as referred to in clause 1.2.20 above (including, the
preparation and filing of applications for such extensions and Supplementary
Protection Certificates), within the period prescribed therefor under applicable
law and, if applicable, take all necessary steps in order to obtain “Orphan
Drug” status (within the meaning of such term under the US Orphan Drug Act or
under Council Regulation (EU) No. 141/2000, as the case may be), or paediatric
use approval, within the period prescribed therefor under applicable law. The
Company shall notify Yeda promptly in writing and shall provide a copy to Yeda
of each marketing authorisation granted in respect of each Product in each
country and, if applicable, of “Orphan Drug” or paediatric use approval granted
in respect of a Product and shall keep Yeda informed and shall provide copies to
Yeda of all documents regarding all applications, activities and/or proceedings
regarding such extensions and/or any Supplementary Protection Certificates
and/or “Orphan Drug” or paediatric use approval, as aforesaid.

 

6.1.3.All applications to be filed in accordance with the provisions of
clauses 6.1.1 and 6.1.2 above covering any part of the Existing Know-How shall
be filed in the name of Yeda or, should the law of the relevant jurisdiction so
require, in the name of the relevant inventors and then assigned to Yeda. All
applications to be filed in accordance with the provisions of clauses 6.1.1 and
6.1.2 above covering any part of the Know-How (other than the Existing
Know-How), the Initial Research Results and the Subsequent Results shall be
filed in the joint names of Yeda and the Company or, should the law of the
relevant jurisdiction so require, in the name of the relevant inventors and then
assigned to Yeda and the Company in joint names.

 

- 23 -

 

 

6.2.

 

6.2.1.The Company shall bear and pay all costs and fees incurred in the
preparation, filing, prosecution and the like of all patent applications filed
in accordance with the provisions of clauses 6.1.1 and 6.1.2 above, and the
maintenance at the appropriate patent office and like of all patent applications
referred to above, and all costs and fees incurred in undertaking any activities
referred to in clause 6.1.2 above.

 

6.2.2.Unless otherwise instructed by Yeda in writing, the Company shall, where
applicable, pay directly to Yeda’s relevant outside patent counsel amounts
payable by the Company pursuant to this clause 6.2 above or otherwise pursuant
to this clause 6 above.

 

6.3.

 

6.3.1.Should the Company determine that a third party is infringing one or more
of the Patents or misappropriating all or some of the Licensed Information or
the Subsequent Results, then the Company shall notify Yeda promptly in writing,
giving full particulars of such infringement or misappropriation. The Company
shall within [***] of such notification (“Notification Deadline”) indicate to
Yeda in writing as to whether the Company wishes to sue for such infringement or
misappropriation (the Company not being obliged to sue for such infringement or
misappropriation). In the event that the Company shall fail to give any
indication in writing to Yeda as aforesaid, the Company shall be deemed to have
decided not to sue for such infringement or misappropriation.

 

6.3.2.In the event that the Company shall notify Yeda that it wishes to sue for
such infringement or misappropriation, the Company shall, as part of such
notification, advise Yeda of its proposed choice of legal counsel to represent
the Company in such suit. Yeda shall, within [***] of such notification, notify
the Company in writing whether it approves such proposed legal counsel (such
approval not to be unreasonably withheld). In the event that Yeda shall fail to
respond to the Company during such [***] period, Yeda shall be deemed to have
approved such legal counsel.

 

6.3.3.Yeda may elect, at its own initiative, to join as a party to such suit, or
Yeda may consent (in response to a request by the Company) to being named as a
party to such suit (and will consent with regard to any jurisdiction where this
is required in order for suit to be brought). Yeda may elect to be represented
in such suit by the Company’s choice of legal counsel, or at any time during
such suit, engage its own legal counsel therein.

 



- 24 -

 

 

6.3.4.Any consent by Yeda to being named as a party to such suit may be
conditional upon, inter alia, the provision by the Company of security,
satisfactory to Yeda, for the payment of any expenses or costs or other
liabilities incurred in connection with such suit (including the fees and costs
of Yeda’s legal counsel, and attorneys’ fees, costs or other sums awarded to the
counterparty in such suit) (such expenses or costs “Litigation Expenses”).

 

6.3.5.All Litigation Expenses in connection with any such suit where Yeda
consents to be named as a party shall be borne by the Company, which shall
indemnify Yeda against any such expenses or costs or other liabilities (without
derogating from the provisions of clause 12 below). Provided, however, that if
Yeda shall have approved the Company’s choice of legal counsel in accordance
with clause 6.3.2 above but shall have engaged its own legal counsel, Yeda shall
bear the fees and costs of such legal counsel, unless such engagement shall be
due to the perception of the joint legal counsel as aforesaid, whether at the
commencement of such suit or thereafter, that there is or may be a conflict of
interests between the Company and Yeda, or due to the Company’s legal counsel
having declined to represent Yeda, in which case the Litigation Expenses shall
be borne by the Company. Should Yeda elect to join such suit and choose its own
legal counsel, then Yeda shall bear its own Litigation Expenses.

 

6.3.6.In the event that the Company: (a) shall not have notified Yeda of the
Company’s intention to commence suit by the Notification Deadline; or (b) shall
not have commenced such suit within [***] thereafter, then Yeda shall have the
right (but not the obligation) to commence suit for such infringement [or
misappropriation.

 

6.4.

 

6.4.1.Should the Company discover any allegation by a third party that, or be
sued on the grounds that, the manufacture, use or sale of a Product by it or by
a Sublicensee under any of the Patents infringes upon the patent rights of a
third party, then the Company shall notify Yeda promptly in writing, giving full
particulars thereof, and the Company shall, after first having consulted Yeda,
be entitled to defend such suit, subject to clause 6.4.2 below.

 

- 25 -

 

 

6.4.2.If a suit as referred to in clause 6.4.1 above includes (or it is
reasonable to assume that it will include) a Patent Challenge (as hereinafter
defined), then the following provisions shall apply:

 

6.4.2.1.the Company shall, as part of such notification, advise Yeda of its
proposed choice of legal counsel to represent the Company in such suit. Yeda
shall, within [***] of such notification, notify the Company in writing whether
it approves such proposed legal counsel (such approval not to be unreasonably
withheld). In the event that Yeda shall fail to respond to the Company during
such [***] period, Yeda shall be deemed to have approved such legal counsel;

 

6.4.2.2.Yeda may elect, at its own initiative, to join as a party to such suit;
and

 

6.4.2.3.Yeda may elect to be represented in such suit by the Company’s choice of
legal counsel, or at any time during such suit, engage its own legal counsel
therein.

 

6.5.With regard to any action or proceeding to which the Company is a party
referred to in clauses 6.3 and 6.4 above (“Company Litigation”):

 

6.5.1.Subject to the Company’s compliance with its obligation to bear Litigation
Expenses as aforesaid, Yeda shall cooperate and shall use its reasonable efforts
to cause the Scientists to cooperate with the Company in prosecuting or
defending such Company Litigation, as relevant.

 

6.5.2.No settlement, consent order, consent judgment or other voluntary final
disposition of any Company Litigation may be entered into without the prior
written consent of Yeda, which consent shall not be unreasonably withheld in the
case of settlements for monetary damages payable by the Company or by the
counterparty in such Company Litigation only. Moreover, Yeda shall not
unreasonably delay its response to any request for such consent.

 

6.5.3.Any recovery in any Company Litigation shall first be applied to cover
costs and thereafter shall be deemed to be Sublicensing Receipts, entitling Yeda
to consideration in respect thereof as set out in clause 9 below and divided
between the Company and Yeda accordingly.

 

- 26 -

 

 

6.5.4.The Company shall promptly keep Yeda informed and provide copies to Yeda
of all documents regarding all Company Litigation instituted by or against the
Company.

 

6.6.The provisions of clauses 6.4 and 6.5 notwithstanding, if any proceeding of
any nature which could lead to the invalidity of the Yeda Patents is brought
before any authority (a “Patent Challenge”), then Yeda shall have the right (but
not the obligation) to take over the sole defence of such Patent Challenge.

 

6.7.If Yeda shall take over the sole defence of a Patent Challenge as aforesaid,
or shall commence suit for infringement and misappropriation in accordance with
clause 6.3.6 above, then Yeda shall take the relevant action or proceedings at
Yeda’s expense, and the Company shall co-operate in such Patent Challenge or
suit (either such matter an “Action”) at the Company’s expense and, if required
under applicable law or contract, consent to be named as a party to any such
Action. Yeda shall have full control of such Action and shall have full
authority to settle such Action on such terms as Yeda shall determine. Any
recovery in any such Action shall first be applied to cover the parties’
respective costs (pro rata if the recovery amount is insufficient to cover such
costs in full), and shall thereafter be applied as follows: if deriving from a
suit for infringement and misappropriation commenced by Yeda in accordance with
clause 6.3.6 above, to be for the account of Yeda only; but if deriving from the
assumption by Yeda of the sole defence of a Patent Challenge brought within the
framework of a suit for infringement or misappropriation brought by the Company
as aforesaid, to be split between the parties pro rata to the out-of-pocket
costs that each of them incurred in connection with such proceedings.

 

- 27 -

 

 

7.Licence

 

7.1.Yeda hereby grants the Licence to the Company, and the Company hereby
accepts the Licence from Yeda, during the period, for the consideration and
subject to the terms and conditions set out in this Agreement. For the avoidance
of doubt: (i) no licence is granted hereunder with regard to any patents or
patent applications or other intellectual property (owned now or in the future
by Yeda or the Institute), other than the Patents and intellectual property in
the Know-How; and (ii) no licence is granted with respect to the use of
bacteriophages to treat against free-living bacteria (such as for environmental
treatment) outside the human organism, provided that there shall be no
restriction on the Company developing such treatments independently of the
Institute or Yeda without any use of the Licensed Information or the Subsequent
Results;

 

7.2.The Licence shall remain in force in each country in the world (with respect
to each Product (if not previously terminated in accordance with the provisions
of this Agreement) until the later of:

 

7.2.1.the date of expiry in such country of the last of any Patent (including,
for the avoidance of doubt, any patent application, as referred to in the
definition of “Patents” in clause 1.2.20 above) in such country covering such
Product to expire; or

 

7.2.2.if there is any Licensed Information, Initial Research Results or
Subsequent Results that is or are identifiable, secret and of value relating to
such Product, the date of expiry of a period of 11 (eleven) years commencing on
the date of First Commercial Sale by the Company or a Sublicensee of such
Product in such country.

 

For the purposes of clause 7.2.1 above and clause 9.1.2 below, a Product shall
be deemed to be covered by a Patent in any country even after the Patent in such
country covering such Product has expired, in the event that, and for so long
as, such Product is protected and/or covered by “Orphan Drug” status as referred
to in clause 6.1.2 above, paediatric use approval and/or by any type of data
exclusivity (including any exclusivity granted in respect of biological products
pursuant to the US Biologics Price Competition and Innovation Act) or data
protection or by any other regulations and/or provisions granting similar
statutory or regulatory protection of such Product in such country (each of the
aforegoing, “Additional Protection”).

 

The Company shall notify Yeda in writing immediately upon the making of each
such First Commercial Sale referred to in clause 7.2.2 above, specifying its
date, the country in which such sale took place and the type of Product sold.

 

- 28 -

 

 

At the end of the term of the Licence in a country or countries with respect to
any Product as set forth above, subject to the Company’s continued compliance
with the terms of this Agreement, the Company shall have a fully paid-up,
royalty-free, exclusive, freely sublicenseable and assignable, perpetual and
irrevocable licence in relation to the intellectual property included in the
Licence and constituting know-how in such country or countries with respect to
such Product which has not at such time become part of the public domain.

 

With respect to each Other Product, the Licence shall remain in force in each
country in the world for so long as this Agreement has not been terminated in
accordance with the provisions of this Agreement.

 

7.3.A Sublicence under the Licence with respect to Products may be granted by
the Company without the prior written consent of Yeda, provided that:

 

7.3.1.the proposed Sublicence is for monetary consideration or money’s worth
only;

 

7.3.2.the proposed Sublicence is to be granted in a bona fide arms-length
commercial transaction, or if the proposed Sublicence is to be granted to an
Affiliated Entity or a shareholder of the Company, such Sublicence shall be
granted on market terms;

 

7.3.3.a draft of the proposed Sublicence (either final or close to final) is
submitted to Yeda at least [***] prior to the signature thereof;

 

7.3.4.the proposed Sublicence is made by written agreement, the provisions of
which are consistent with the terms of the Licence and contain, inter alia, the
following terms and conditions:

 

7.3.4.1.the Sublicence shall expire automatically on the termination of the
Licence for any reason, provided, however, that if pursuant to such Sublicence,
such Sublicensee is granted an exclusive worldwide Sublicence in respect of one
or more Products, and if such Sublicensee is not at the time of such termination
in breach of its Sublicence with the Company such that the Company would have
the right to terminate such Sublicence, Yeda shall be obligated, if such
Sublicensee shall so request within [***] from the date of such termination, to
negotiate in good faith with such Sublicensee the grant to such Sublicensee of a
licence upon the same terms and conditions as this Agreement, or if applicable,
in view of the scope of the Sublicence, substantially the same terms and
conditions as this Agreement, for the development, testing manufacture,
production, and sale of such Product or Products, mutatis mutandis, as if such
Sublicensee had been the original licensee hereunder in respect of such Product
or Products, provided that such Sublicensee has also agreed to indemnify Yeda,
to Yeda’s satisfaction, against any losses or damage (including legal costs)
resulting from or in connection with any claims brought by the Company following
or in connection with such termination;

 

- 29 -

 

 

7.3.4.2.the Company shall have audit rights vis-à-vis the Sublicensee consistent
with Yeda’s rights under clause 9.5, and should the Company fail to exercise its
rights thereunder, following Yeda’s demand, Yeda shall be entitled to appoint
its representative to carry out such inspection in the Company’s stead.

 

7.3.4.3.the Sublicensee shall be bound by provisions substantially similar to
those in clause 10 below relating to confidentiality binding the Company (the
obligations of the Sublicensee so arising being addressed also to Yeda
directly);

 

7.3.4.4.an exclusion of liability and indemnification undertaking in the same
form, mutatis mutandis, as the provisions of clause 12 below (the
indemnification obligations of the Sublicensee to be given also in favour of,
and shall be actionable by Yeda, the Institute, any director, officer or
employee of Yeda or of the Institute, or by the Inventors);

 

7.3.4.5.all terms necessary to enable performance by the Company of its
obligations hereunder;

 

7.3.4.6.that the Sublicence shall not be assignable, otherwise transferable or
further sublicenseable, save that the Sublicence shall be further sublicenseable
(“Further Sublicence”) provided that:

 

(i)the proposed Further Sublicence shall be consistent, mutatis mutandis, with
the provisions of clauses 7.3.1, 7.3.2, 7.3.4.1 (other than the proviso thereto)
to 7.3.4.5, this clause 7.3.4.6 and 7.3.4.7 as if references in such clauses to
“Sublicence” or “Sublicensee” were references to “Further Sublicence” or
“Further Sublicensee” respectively;

 

- 30 -

 

 

(ii)the proposed Further Sublicence shall not be assignable, otherwise
transferable or further sublicenseable; and

 

(ii)any act or omission by the Further Sublicensee which would have constituted
a breach of this Agreement by the Company had it been the act or omission of the
Company shall constitute a breach of the Further Sublicence entitling the
Sublicensee to terminate the Sublicence, and the Company hereby undertakes to
procure that the Sublicensee will be obliged to inform the Company of such
breach, to inform Yeda forthwith upon receipt of knowledge by the Company of
such breach and, at the request of Yeda, and at the Company’s cost and expense,
to procure that the Sublicensee shall exercise such right of termination.

 

In the event that a Further Sublicence shall be granted, all references in this
Agreement to a Sublicensee shall be deemed to include references to a Further
Sublicensee (for the avoidance of doubt, including in the definition of Net
Sales and with respect to all payment obligations pursuant to clause 9 below).

 

7.3.4.7.that: (i) a copy of the agreement granting the Sublicence shall be made
available to Yeda, within [***] of its execution; (ii) no amendments shall be
made to any such Sublicence agreement which are not consistent with the criteria
set out in this clause 7.3.4; and (iii) the Company shall submit to Yeda copies
of all such amendments (as approved by Yeda, if required), promptly upon
execution thereof;

 

and

 

7.3.5.any act or omission by the Sublicensee which would have constituted a
breach of this Agreement by the Company had it been the act or omission of the
Company, and which is not cured during the relevant cure period pursuant to this
Agreement shall constitute a breach of the Sublicence with the Company entitling
the Company to terminate the Sublicence, and the Company hereby undertakes to
inform Yeda forthwith upon receipt of knowledge by the Company of such uncured
breach and, at the request of Yeda, and at the Company’s cost and expense, to
exercise such right of termination.

 

- 31 -

 

 

7.4.A Sublicence under the Licence with respect to Other Products may be granted
by the Company without the prior written consent of Yeda, provided only that the
provisions of clauses 7.3.4.1 (other than the proviso thereto), 7.3.4.3, 7.3.4.4
and 7.3.5 above shall apply thereto.

 

7.5.For the avoidance of doubt, the Company shall not be entitled to grant,
directly or indirectly, to any person or entity any right of whatsoever nature
to exploit or use in any way the Licensed Information, the Subsequent Results,
the Yeda Patents or the Joint Patents with respect to Products or Other Products
or to develop, test, manufacture, produce and/or sell the Products or Other
Products or any part of any of the aforegoing, save by way of Sublicence within
the meaning of such term in clause 1.2.26 above or by way of a Subcontract with
a Subcontractor and a distribution agreement with a Distributor and subject to
the conditions of this clause 7 relating to any such grant.

 

7.6.The Company and/or its Sublicensees shall be entitled to enter into
Subcontracts with Subcontractors and distribution agreements with Distributors
without obtaining Yeda’s consent, provided that: (i) with regard to any
agreement with such Distributor the terms of clauses 7.3.4.1, 7.3.4.2 and
7.3.4.4 and 7.3.4.5 are observed, mutatis mutandis; (ii) without in any way
derogating from the Company’s obligations under this Agreement,  the Company
shall be liable to Yeda for any loss or damage caused to Yeda in connection with
or resulting from the grant of such rights; and (iii) any sales of Products made
by any Distributor shall only be without making any alteration to such Products.
The Company shall provide Yeda with a copy of all agreements entered into with
Distributors as part of any audit carried out by Yeda pursuant to clause 9.5
below.

 

- 32 -

 

 

7.7.The parties acknowledge that the Scientists plan to attempt to develop
outside of the Research Program at the Institute a unique animal model intended
to combine genetic and Microbiota simulation of inflammatory bowel disease
(“Currently Planned Model”). In addition, the Scientists may develop, outside of
the Research Program, other unique animal models intended to combine genetic and
Microbiota simulation of human diseases, which Yeda and the Company may (without
being under any obligation to do so) expressly agree are to be used within the
framework of an agreed Research Program (such other unique animal models as
aforesaid, which Yeda and the Company have in fact expressly agreed are to be
used within the framework of an agreed Research Program, “Other Models”). In the
event that the Currently Planned Model or any Other Models (collectively
“Models”) are developed as aforesaid, then, during the term hereof, for such
time as such Models are reasonably available, Yeda will use good faith efforts
to procure that the Company will be provided with (and shall be granted a
non-exclusive licence to use) such Models (if and when developed and, with
respect to Other Models, for the avoidance of doubt, if Yeda and the Company
have in fact expressly agreed that such Other Models are to be used within the
framework of an agreed Research Program), at the actual cost of provision of
such service, solely for the purpose of use as tools in enhancing the
development of Products within the framework of the development of Products as
referred to in clause 8 below, with no additional consideration being due to
Yeda or to the Scientists in respect of such use, subject to the compliance by
the Company with all conditions (determined by Yeda, the Institute, the
Scientists or otherwise) necessary to permit such use (including, if so required
by Yeda, the signature of a separate material transfer or services agreement)
and subject to Yeda’s obligations to any third party that may fund or own the
Models or components thereof (though the Company will not be afforded entry to
the facility where the Models are kept). For purposes hereof, actual cost of the
provision of such services means the actual out-of-pocket cost, plus overhead,
in accordance with the Institute’s customary terms, of providing the Models, and
not any development costs. For the avoidance of doubt, all right, title and
interest in the Models shall remain with Yeda, and any data and results that may
be generated from the Company’s use of the Models shall be deemed Subsequent
Results and jointly owned pursuant to clause 5.1.2. The parties acknowledge that
the Research Program (Appendix C) envisages the use of the Currently Planned
Model, if developed and available in the course of the Research.

 

- 33 -

 

 

7.8.For the avoidance of doubt, nothing contained in this Agreement shall
prevent Yeda or the Institute or the Inventors from using the Licensed
Information, the Subsequent Results, the Yeda Patents and the Joint Patents for
internal academic research, which shall include transfer to other scientists of
the Institute. Yeda and the Institute shall not transfer phages or sequences of
phages created within the framework of the Research financed by the Company in
accordance with the provisions of this Agreement, to any third party, including
scientists at institutions other than the Institute. Other materials and data
created within the framework of the Research financed by the Company in
accordance with the provisions of this Agreement may be transferred by Yeda and
the Institute to scientists at institutions other than the Institute solely for
academic research purposes and only under a Material Transfer Agreement in the
form attached hereto as Appendix E.

 

8.Development and CommercialiSation

 

8.1.The Initial Development Program is attached hereto as Appendix F. The
Company will submit to Yeda copies of all additional or amended Development
Programs for the development of Products as approved by the Company’s board of
directors from time to time following the date hereof, as soon as practicable
after the date of approval (each such Development Program a “Development
Program”). The foregoing notwithstanding, the Company undertakes to submit
copies of the following Development Programs: (i) during the Incubator Period,
such development programs as are filed with the OCS, and (ii) within [***] of
the end of the Incubator Period, a Development Program covering the period up to
the end of Phase I clinical studies for at least [***] Products, to include
milestones at intervals of no more than [***].

 

8.2.The Company is of the opinion that the Existing Know-How is revolutionary
and that to the best of its knowledge, no product containing phages has been
approved as a therapeutic to date. As the scientific, technical and regulatory
hurdles that will be encountered in developing, producing, testing and
registering Licensed Products cannot be assessed at present, the Company cannot
commit to carrying out the Development Programs within set time frames. The
Company does undertake, however, at its own expense, to use commercially
reasonable efforts to expedite the commencement of the commercial sale of the
Products (compliance with such obligation will be evaluated on the basis of
current industry standards for research and development activities applicable to
companies of similar size as the Company as generally applied to products of
similar potential at similar stages in their life cycles), and to make
commercially reasonable efforts to raise sufficient funds to carry out the
Development Programs. The Company further undertakes to continue with
development and/or commercialisation of at least [***] Products diligently
throughout the period of the Licence.

 

- 34 -

 

 

8.3.During the Incubator Period, the Company shall provide Yeda with copies of
the reports that it submits to the OCS. Thereafter, on [***] of each calendar
year, the Company shall provide Yeda with written progress reports (“Progress
Reports”) which shall include descriptions of the progress and results, if any,
of: (i) the tests and trials (if applicable) conducted and all other actions
taken by the Company pursuant to the Initial Development Program or any other
Development Program; (ii) manufacturing, sublicensing, marketing and sales;
(iii) the Company’s plans in respect of the testing, undertaking of trials (if
applicable) or commercialisation of Products; and (v) the amount of money
invested in the Company during the preceding [***]. If the Company has provided
a Development Program for more than 1 (one) Product, then such Progress Report
shall provide such information separately for each such Product. The Company
shall also provide any reasonable additional data that Yeda requires to evaluate
the performance of the Company hereunder.

 

8.4.For the avoidance of doubt, without derogating from the remaining provisions
of this clause 8 or of clause 13.2 below, nothing contained in this Agreement
shall be construed as a warranty by the Company that any Development Program to
be carried out by it as aforesaid will actually achieve its aims and the Company
makes no warranties whatsoever as to any results to be achieved in consequence
of the carrying out of any such Development Program.

 

8.5.The Company shall mark, and cause all its Sublicensees and Distributors to
mark, all Products (including any Companion Diagnostic Kits of any Products)
that are manufactured or sold under this Agreement with the number or numbers of
each Patent applicable to such Product (or Companion Diagnostic Kit, as
applicable).

 

- 35 -

 

 

8.6.Without derogating from the aforegoing in this clause 8, the Company
undertakes that an average of [***], calculated on a [***] rolling basis
(meaning, in respect of [***]), (but no less than [***]) will be invested (by
the Company and/or by a Sublicensee, if a Sublicence has been entered into) in
the development of Products, [***].

 

9.Royalties

 

9.1.In consideration for the grant of the Licence, the Company shall pay Yeda:

 

9.1.1.a non-refundable licence fee of US $10,000 (ten thousand) United States
Dollars) per year (or part thereof) during the term of this Agreement (“the
Annual Licence Fee”) to be paid in advance at [***] during the term of this
Agreement, commencing on [***] following the date on which the written report at
the end of the Research Period, as referred to in clause 4.1 above, was provided
to the Company, and thereafter on each 1 January during the term of the Licence;

 

9.1.2.the following royalty amounts:

 

9.1.2.1.a royalty of the following percentages of Net Sales of WIS Products
(including any Companion Diagnostic Kits of any such WIS Products) by or on
behalf of the Company or any Sublicensees:

 

a)[***] on Net Sales [***];

 

b)[***] on Net Sales [***]; and

 

c)[***] on Net Sales [***];

 

and

 

- 36 -

 

 

9.1.2.2.a royalty of the following percentages of Net Sales by or on behalf of
the Company of Company Products (including any Companion Diagnostic Kits of any
such Company Products):

 

a)[***] on Net Sales [***];

 

b)[***] on Net Sales [***]; and

 

c)[***] on Net Sales [***];

 

provided that in respect of Group 2 Company Products which were Discovered
during the [***] period commencing [***], such rates will be payable [***], and
in respect of Group 2 Company Products which were Discovered during subsequent
[***] periods commencing [***], such rates will be payable [***] per each [***]
period starting as from [***].

 

provided further that:

 

i)in the event that there are any sales of a Product in any country that are
not, at the time of such sales, covered by a Patent (within the meaning of such
term in clause 1.2.20 above) and/or by Additional Protection as referred to in
the third last paragraph of clause 7.2 above, in such country, then the royalty
rate referred to in clauses 9.1.2.1 and 9.1.2.2 above shall, with respect to Net
Sales of such Product made in such country during the period such Product is not
so covered by a Patent as aforesaid, be reduced by [***], or by [***] upon the
commencement of sale in such country of a product which is a Generic Equivalent
to such Product. In this clause 9.1.2, “a Generic Equivalent” shall, with
respect to any Product, mean a product in respect of which the following
applies: (1) such product has the same active ingredient as such Product; and
(2) such product has a full and unchallenged marketing approval as a generic
equivalent of such Product by the appropriate regulatory authority and, in each
case, is administered by a mode of administration substantially similar to such
Product; and

 

- 37 -

 

 

ii)if, after arm’s length bona fide negotiations, the Company enters into a
licence agreement with any third party the subject matter of which licence is
employed in the provision of technologies for production, manufacturing,
stabilisation, storage, quality assurance or delivery of a Product or other
active ingredients thereof, or which licence is required in order to prevent the
infringement by a Product of the rights of such third party, the Company may
reduce the royalty rate applicable hereunder (only with respect to any Product
and in any country to which such licence relates) by [***] of the additional
royalty rate beyond the first [***] payable to such third party; provided,
however, that in no event will the royalty rate otherwise due to Yeda be reduced
to less than [***] of the percentages set out in 9.1.2.1(a) to (c) and
9.1.2.2(a) to (c) above;

 

  and     9.1.3.the following percentages of all Sublicensing Receipts:

 

a)[***] of all Sublicensing Receipts [***];

 

b)[***] of all Sublicensing Receipts [***];

 

c)[***] of all Sublicensing Receipts [***];

 

d)[***] of all Sublicensing Receipts [***];

 

provided, however, that:

 

i)the amount payable to Yeda as a percentage of Sublicensing Receipts in respect
of amounts received by the Company which constitute royalties based on sales of
Company Products by Sublicensees shall not be less than an amount equal to [***]
of the Net Sales of [***]; and

 

ii)in the event that payment from a Sublicensee to the Company in respect of Net
Sales of Company Products shall, pursuant to the relevant Sublicence, cease due
to lack of exclusivity or Patent protection as aforesaid, the Company will be
relieved of its obligations to pay royalties on Net Sales of Company Products by
Sublicensees pursuant to clause 9.1.2.1;

 

iii)for the avoidance of doubt, Yeda shall be entitled to receive percentages of
Sublicensing Receipts which constitute royalties based on sales of Group 2
Company Products by Sublicensees in respect of the entire term of such
Sublicence, including after the term of this Agreement; the provisions of this
clause shall survive the termination or expiry of this Agreement; and

 

- 38 -

 

 

iv)Yeda shall not be entitled to receive percentages of Sublicensing Receipts
under Sublicenses that pertain solely to Other Products.

 

For the avoidance of doubt, the Company undertakes that all sales (within the
meaning of such term in clause 1.3.4 above) of Products by the Company and each
Sublicensee shall be for cash consideration only, save for reasonable quantities
of Products provided for testing, registration and marketing purposes.

 

9.2.In calculating Net Sales, Sublicensing Receipts, all amounts shall be
expressed in US Dollars and any amount received or invoiced in a currency other
than US Dollars shall be translated into US Dollars, for the purposes of
calculation, in accordance with the Exchange Rate between the US Dollar and such
currency on the date of such receipt or invoice, as the case may be. For the
avoidance of doubt, in calculating amounts received by the Company, whether by
way of Net Sales or Sublicensing Receipts, any amount deducted or withheld in
connection with any payment to the Company, on account of taxes on net income
(including income taxes, capital gains tax, taxes on profits or taxes of a
similar nature) payable by the Company in any jurisdiction, shall be deemed,
notwithstanding such deduction or withholding, as having been received by the
Company; provided that, in the case of a deduction or withholding in respect of
Sublicensing Receipts only, in the event that the Company would not under
Israeli or other applicable law be entitled to claim a corresponding tax credit
or reimbursement in respect of the amount deducted or withheld, even assuming
that in the relevant tax year the Company were to be liable to pay tax in Israel
or other applicable jurisdiction, such amount would not be deemed to be a
Sublicensing Receipt.

 

9.3.

 

9.3.1.Amounts payable to Yeda in terms of this clause 9 shall be paid to Yeda in
US Dollars: (i) in the case of Net Sales, on a [***] and no later than [***]
after the end of each [***] (provided that with respect only to the first [***]
in which any Net Sales are made, the payment for such [***] will be made within
[***] after the end of the [***]); or (ii) in the case of Sublicensing Receipts,
no later than [***] after any such Sublicensing Receipts are received by the
Company from any Sublicensees.

 

- 39 -

 

 

9.3.2.The Company shall submit to Yeda: (i) no later than [***] after any
Sublicensing Receipts are received, an interim written report setting out
amounts owing to Yeda in respect of such Sublicensing Receipts, and (ii) no
later than [***] after the end of each [***], commencing with the [***] in which
any Net Sales are made or Sublicensing Receipts are received by the Company, a
report, in a form acceptable to Yeda, certified as being correct by the chief
financial officer of the Company, setting out all amounts owing to Yeda in
respect of such previous [***] (or with respect to the [***] in which any Net
Sales are made, the [***]) to which the report refers, and with full details of:

 

9.3.2.1.(i) the sales made by the Company and Sublicensees, including a
breakdown of Net Sales according to country, identity of seller, currency of
sales, dates of invoices, number and type of Products (including any Companion
Diagnostic Kits of any Products)sold;

 

(ii)the Sublicensing Receipts, including a breakdown of Sublicensing Receipts
according to identity of Sublicensees, countries, the currency of the payment
and date of receipt thereof;

 

(iii)deductions applicable, as provided in the definition of “Net Sales”; and

 

(iv)any other matter necessary to enable the determination of the amounts of
royalties payable hereunder.

 

9.4.The Company shall keep and shall contractually oblige its Sublicensees to
keep complete, accurate and correct books of account and records consistent with
sound business and accounting principles and practices and in such form and in
such details as to enable the determination of the amounts due to Yeda in terms
hereof. The Company shall supply Yeda at the end of each [***], commencing with
the [***] in which any amount is payable by the Company to Yeda under this
clause 9, a report signed by the Company’s chief financial officer in respect of
the amounts due to Yeda pursuant to this clause 9 in respect of the year covered
by the said report and containing details in accordance with clause 9.3 above in
respect of the [***] reports. The Company shall retain and shall require and
contractually oblige its Sublicensees to supply it with similar reports which
may be divulged to Yeda’s representatives pursuant clause 9.5 and to retain the
aforegoing books of account for [***] after the end of each [***] during the
period of this Agreement, and, if this Agreement is terminated for any reason
whatsoever, for [***] after the end of the [***] in which such termination
becomes effective.

 

- 40 -

 

 

9.5.At Yeda’s expense, Yeda shall be entitled to appoint representatives to
inspect during normal business hours and to make copies of the Company’s books
of account, records and other documentation (including technical data and lab
books) to the extent relevant or necessary for the ascertainment or verification
of the amounts due to Yeda under this clause 9, provided however that Yeda shall
coordinate such inspection with the Company in advance. The Company shall take
all steps necessary so that all such books of account, records and other
documentation of the Company is available for inspection as aforesaid at a
single location. Yeda shall not be entitled to exercise this right more than
[***] a year. In the event that any inspection as aforesaid reveals any
underpayment by the Company to Yeda in respect of any year of the Agreement in
an amount exceeding [***] of the amount actually paid by the Company to Yeda in
respect of such year then the Company shall (in addition to paying Yeda the
shortfall together with interest thereon in accordance with clause 18.7 below),
bear the costs of such inspection. The Company shall inspect and obtain copies
of any Sublicensee’s books of account, records and other documentation
(including technical data and lab books) to the extent relevant or necessary for
the ascertainment or verification of the amounts due to Yeda under this clause 9
in accordance with the provisions of this clause 9.5, mutatis mutandis, provided
that if the Company shall fail, following Yeda’s demand, to carry out such
inspection, Yeda shall be entitled to exercise such rights of inspection with
regard to any Sublicensee. The provisions of this clause 9.5 shall survive the
termination of this Agreement for whatsoever reason for a period of [***] after
the end of the calendar year in which such termination becomes effective.

 

- 41 -

 

 

10.Confidentiality

 

10.1.The Company shall maintain in confidence all information or data relating
to the Patents, the Licensed Information, the Subsequent Results, this Agreement
and the terms hereof (hereinafter, collectively referred to as “the Confidential
Information”), except and to the extent that the Company can prove that any such
information or data is in the public domain at the date of the signing hereof or
becomes part of the public domain thereafter (other than through a violation by
the Company or a Sublicensee or a Distributor of this obligation of
confidentiality) and except with regard to that portion, if any, of the
Confidential Information expressly released by Yeda from this obligation of
confidentiality by notice in writing to the Company to such effect.
Notwithstanding the foregoing, the Company may disclose to its personnel,
Distributors and Sublicensees, potential investors, FutuRx and the Incubators
Committee the Confidential Information to the extent necessary for the exercise
by it of its rights hereunder or in the fulfilment of its obligations hereunder,
provided that it shall bind any such persons or entities with a similar
undertaking of confidentiality in writing. The Company shall be responsible and
liable to Yeda for any breach by its personnel or any Distributor or any
Sublicensee of such undertakings of confidentiality as if such breach were a
breach by the Company itself.

 

10.2.In addition to and without derogating from the aforegoing, the Company
undertakes not to make mention of the names of Yeda, the Inventors, the
Institute or any scientists or other employees of the Institute or any employee
of Yeda in any manner or for any purpose whatsoever in relation to this
Agreement, its subject-matter and any matter arising from this Agreement or
otherwise, unless the prior written approval of Yeda thereto has been obtained.

 

10.3.Notwithstanding the provisions of clauses 10.1 and 10.2 above, the Company
shall not be prevented from mentioning the name of Yeda, the Inventors, the
Institute and/or any scientists or other employees of the Institute or any
employee of Yeda or from disclosing any information if, and to the extent that,
such mention or disclosure is to competent authorities for the purposes of
obtaining approval or permission for the exercise of the Licence, or in the
fulfilment of any legal duty owed to any competent authority (including a duty
to make regulatory filings); The text that the Company may use in context of
fundraising such as in a private placement memorandum or a public offering
registration statement is attached hereto as Appendix G. Any other mention shall
be subject to Yeda’s consent, which consent shall not be withheld unreasonably.

 

- 42 -

 

 

10.4.Yeda shall maintain in confidence all information received by Yeda from the
Company which has been designated by the Company in writing and in advance as
confidential as well as all plans and reports received from the Company
hereunder (including reports originating with its Affiliated Entities and
Sublicensees), except and to the extent that: (i) any such information or data
is in the public domain at the date of the signing hereof or becomes part of the
public domain thereafter (other than through a violation by Yeda of this
obligation of confidentiality) or is released by the Company from this
obligation of confidentiality by notice in writing; (ii) Yeda is required to
disclose such information in order to fulfil its obligations under this
Agreement (including in connection with the filing and prosecution of patent
applications in accordance with the provisions of clause 6 above); or (iii) Yeda
is required to disclose such information in fulfilment of any legal duty owed to
any competent authority (the Company hereby acknowledging that it is aware that
such competent authority may not be bound by any confidentiality obligations and
may disclose or be required to disclose such information to a third party,
whether by order of court or by law or otherwise). For the avoidance of doubt,
the provisions of this clause 10.4 shall not apply in respect of any information
(not being Licensed Information) independently developed at the Institute
without reference to the confidential information received from the Company.

 

10.5.For the avoidance of doubt, Yeda shall have the right to allow the
scientists of the Institute to publish articles relating to the Licensed
Information and the Subsequent Results in scientific journals or posters or to
give lectures or seminars to third parties relating to the Licensed Information,
on the condition that, to the extent that the information to be published or
disclosed is Licensed Information which is not in the public domain, a draft
copy of the said contemplated publication or disclosure shall have been
furnished to the Company at least [***] before the making of any such
publication or disclosure and the Company shall have failed to notify Yeda in
writing, within [***] from receipt of the said draft publication or disclosure,
of its opposition to the making of the contemplated publication or disclosure.
Should the Company notify Yeda in writing within [***] from the receipt of the
draft contemplated publication or disclosure that it opposes the making of such
publication or disclosure because it includes material (which has been specified
in said notice) in respect of which there are reasonable grounds (which have
also been specified in said notice) requiring the postponement of such
publication or disclosure so as not adversely to affect the Company’s interests
under the Licence because such Licensed Information is patentable subject-matter
for which patent protection pursuant to clause 6.1 above should be sought, then
Yeda shall not permit such publication or disclosure unless and until there
shall first have been filed an appropriate patent application in respect of the
material to be published or disclosed as aforesaid. The Company acknowledges
that it is aware of the importance to the researchers of publishing their work
and, accordingly, the Company will use its best efforts not to oppose such
publications. In no event may any such publications contain the Confidential
Information of the Company.

 

- 43 -

 

 

10.6.The obligations of the parties under this clause 10 shall survive any
termination of this Agreement for a period of [***] (other than Yeda’s
obligations pursuant to clause 10.5 which shall terminate upon the termination
of this Agreement), but without derogating from Yeda’s right to commercialise
pursuant to clause 13.5 below.

 

11.Assignment

 

The Company may assign or encumber all of its rights or obligations under this
Agreement or arising therefrom, provided that (save where any such assignment
would constitute an event entitling Yeda to an Exit Fee as set out in clause 15
below) any consideration received by the Company in respect of an assignment as
aforesaid shall be deemed to be Sublicensing Receipts, entitling Yeda to
consideration as set out in clause 9.1.3(b) to (d) above, and to which the other
relevant provisions of clause 9 above shall apply, mutatis mutandis. Any
assignment permitted under this clause 11 shall be subject to the assignee
undertaking to Yeda in writing, in a form reasonably acceptable to Yeda, to be
bound by all obligations of the Company under this Agreement.

 

- 44 -

 

 

12.Exclusion of Liability and Indemnification

 

12.1.Yeda, the Inventors, the Institute and the directors, officers and
employees of Yeda and/or of the Institute (hereinafter collectively “the
Indemnitees”) shall not be liable for any claims, demands, liabilities, costs,
losses, damages or expenses (including legal costs and attorneys’ fees) of
whatever kind or nature (all of the aforegoing, collectively, “Liabilities”)
caused to or suffered by any person or entity (including the Company or any
Sublicensee or Further Sublicensee or Distributor of either) that directly or
indirectly arise out of or result from or are encountered in connection with
this Agreement or the exercise of the Licence, including directly or indirectly
arising out of or resulting from or encountered in connection with: (i) the
development, manufacture, sale or use of any of the Products or Other Products
(including any Companion Diagnostic Kits of any Products or Other Products) by
the Company, any Sublicensee, any Further Sublicensee, any Distributor or any
person acting in the name of or on behalf of any of the aforegoing, or
acquiring, directly or indirectly, any of the Products or Other Products
(including any Companion Diagnostic Kits of any Products or Other Products) from
any of the aforegoing; or (ii) the exploitation or use by the Company or any
Sublicensee or any Further Sublicensee or any Distributor of the Licensed
Information or any part thereof, including of any data or information given, if
given, in accordance with this Agreement.

 

12.2.In the event that any of the Indemnitees should incur or suffer any
Liabilities that directly or indirectly arise out of or result from or are
encountered in connection with this Agreement or the exercise of the Licence as
aforesaid in clause 12.1 above, or shall be requested or obliged to pay to any
person or entity any amount whatsoever as compensation for any Liabilities as
aforesaid in clause 12.1 above, then the Company shall indemnify and hold
harmless such Indemnitees from and against any and all such Liabilities
(including, for the avoidance of doubt, legal costs and attorneys’ fees).
Without limiting the generality of the aforegoing, the Company’s indemnification
as aforesaid and the exclusion of liability in clause 12.1 above shall extend to
product liability claims and to damages, claims, demands, liabilities, losses,
costs and expenses (in each case whether based in tort, contract or otherwise)
attributable to death, personal injury or property damage or to penalties
imposed on account of the violation of any law, regulation or governmental
requirement.

 

- 45 -

 

 

12.3.The Company shall at its own expense insure its liability pursuant to
clause 12.2 above during the period beginning on the date of the signing of this
Agreement and continuing during the entire period that the Licence is in force
in any country, plus an additional period of [***]. Such insurance shall be in
reasonable amounts and on reasonable terms in the circumstances, having regard,
in particular, to the nature of the Products, and shall be subscribed for from a
reputable insurance company. The named insured under such insurances shall be
the Company, the Inventors, Yeda and the Institute and the beneficiaries thereof
shall include also the respective employees, officers and directors of Yeda and
the Institute. The policy or policies so issued shall include a
“cross-liability” provision pursuant to which the insurance is deemed to be
separate insurance for each named insured (without right of subrogation as
against any of the insured under the policy, or any of their representatives,
employees, officers, directors or anyone in their name) and shall further
provide that the insurer will be obliged to notify each insured in writing at
least [***] in advance of the expiry or cancellation of the policy or policies.
The Company hereby undertakes to comply punctually with all obligations imposed
upon it under such policy or policies and in particular, without limiting the
generality of the aforegoing, to pay in full and punctually all premiums and
other payments for which it is liable pursuant to such policy or policies. The
Company shall be obliged to submit to Yeda copies of the aforesaid insurance
policy or policies within [***] of the date of issue of each such policy.

 

12.4.The provisions of this clause 12 shall survive the termination of this
Agreement for whatsoever reason but without derogating from Yeda’s right to
commercialise pursuant to clause 13.5 below.

 

13.Term and Termination

 

13.1.Save as set out hereunder or unless otherwise agreed to in writing, this
Agreement shall terminate upon the occurrence of the later of the following:

 

13.1.1.the date of expiry of the last of the Patents; or

 

13.1.2.the expiry of a continuous period of 15 (fifteen) years during which
there shall not have been a First Commercial Sale of any Product in any country.

 

- 46 -

 

 

13.2.The Company shall have the right to terminate this Agreement by [***]
advance written notice to Yeda at any time prior to the First Commercial Sale in
respect of the first Product, provided that such notice is accompanied by a
written undertaking to Yeda that (i) the Company will not and does not intend to
develop, test, manufacture, produce or sell WIS Products or Group 1 Company
Products; and (ii) should the Company develop, test, manufacture, produce or
sell Group 2 Company Products, the financial provisions of this Agreement
relating thereto, including clauses 9.1.2.2 and 9.1.3, solely as relating to
Group 2 Company Products, shall continue to apply in accordance with their
terms, as though this Agreement had remained in force and effect.

 

13.3.Notwithstanding anything to the contrary contained in this Agreement:

 

13.3.1.Yeda shall be entitled (without derogating from clause 7.3.4.1 above) to
terminate the Licence hereunder, by written notice to the Company (effective
immediately), such termination being its sole remedy in respect of the matters
set out below, if:

 

13.3.1.1.the Company shall fail to meet the requirement set out in clause 8.6;
or

 

13.3.1.2.the Company shall, at any given time, have fewer than [***] Products in
active development or continuous sales (where “continuous sales” in relation to
a Product shall mean that there shall not have been a period of [***] or more
during which no sales of such Product shall have taken place (except as a result
of force majeure or other factors beyond the control of the Company); or

 

13.3.1.3.a Phase I clinical study in respect of at least [***] Product shall not
have commenced within [***] from the date projected by the Company pursuant to
clause 8.1, unless the Company can demonstrate that it is making diligent
efforts to achieve commencement of Phase I clinical studies as aforesaid.

 

- 47 -

 

 

13.3.2.Without derogating from the aforegoing, Yeda shall be entitled to
terminate this Agreement (unless previously terminated in accordance with the
provisions of this Agreement), by written notice to the Company (effective
immediately), if the Company challenges the validity of any of the Patents. If
any such challenge is unsuccessful, the Company shall (in addition to Yeda’s
right to terminate pursuant to this clause 13.3.2) pay to Yeda liquidated
damages in the amounts of [***], such liquidated damages being a genuine
pre-estimate of the damage that would be incurred by Yeda as a result of any
such challenge.

 

13.4.Without derogating from the parties’ rights hereunder or by law to any
other or additional remedy or relief, it is agreed that either Yeda or the
Company may terminate this Agreement and the Licence hereunder by serving a
written notice to that effect on the other upon or after: (i) the commitment of
a material breach hereof by the other party, which material breach cannot be
cured or, if curable, which has not been cured by the party in breach within
[***] (or, in the case of failure by the Company to pay any amount due from the
Company to Yeda pursuant to or in connection with this Agreement on or before
the due date of payment, [***] after receipt of a written notice from the other
party in respect of such breach, or (ii) the granting of a winding-up order in
respect of the other party, or upon an order being granted against the other
party for the appointment of a receiver, or if such other party passes a
resolution for its voluntary winding-up, or if a temporary or permanent
liquidator or receiver is appointed in respect of such other party, or if a
temporary or permanent attachment order is granted on such other party’s assets,
or a substantial portion thereof, or if such other party shall seek protection
under any laws or regulations, the effect of which is to suspend or impair the
rights of any or all of its creditors, or to impose a moratorium on such
creditors, or if anything analogous to any of the aforegoing in this clause 13.3
above under the laws of any jurisdiction occurs in respect of such other party;
provided that in the case that any such order or act is initiated by any third
party, the right of termination shall apply only if such order or act as
aforesaid is not cancelled within [***] of the grant of such order or the
performance of such act. Notwithstanding the foregoing, any delay in payment by
the Company of no more than [***], occurring no more than [***] per year, caused
by a corresponding delay in receiving payment from a Sublicensee, which occurs
in the ordinary course of business, shall not be grounds for termination by Yeda
pursuant to this clause 13.4.

 

- 48 -

 

 

13.5.Upon the termination of this Agreement for whatever reason, except for the
termination of this Agreement due to the passage of time: (i) all rights in and
to the Licensed Information and the Yeda Patents and Yeda’s rights in the
Subsequent Results and the Joint Patents shall revert to Yeda and the Company
shall not be entitled to make any further use thereof and the Company shall
deliver to Yeda all drawings, plans, diagrams, specifications, other
documentation, models or any other physical matter in the Company’s possession
in any way containing, representing or embodying the Licensed Information; and
(ii) the Company shall grant to Yeda a non-exclusive, irrevocable, perpetual,
fully paid-up, sublicenseable, worldwide licence in respect of the Company’s
rights in the Subsequent Results and the Company’s Information (subject, if
required, to the consent of the Incubators Committee and/or to Yeda’s
undertaking to comply with any regulatory obligations and to assume any royalty
obligations in respect thereof). In this clause 13.5, the term “the Company’s
Information” shall mean any invention, product, material, method, process,
technique, know-how, data, information or other result which does not form part
of the Licensed Information, the Initial Research Results or the Subsequent
Results, discovered or occurring in the course of or arising from the
performance by the Company of the development work pursuant to clause 8 above,
including any regulatory filing or approval, filed or obtained by the Company in
respect of WIS Products and Group I Products (including any Companion Diagnostic
Kits of any WIS Products or Group 1 Products, all communications with the
regulatory authorities, the drug master file and any data, information or
document covered by data protection or data exclusivity. Yeda shall bear all
out-of-pocket costs reasonably incurred by the Company in order to comply with
the provisions of this clause 13.5. For the avoidance of doubt, nothing in the
foregoing shall be construed as an obligation on the part of the Company to
deliver to Yeda any physical matter relating to Group 2 Company Products or to
any Other Products.

 

- 49 -

 

 

13.6.In the event that this Agreement shall be terminated, other than by way of
termination by Yeda pursuant to clause 13.4 above, and that Yeda shall grant to
a third party a licence in respect of the Subsequent Results, the Joint Patents
and/or the Company’s Information (either without or together with the Licensed
Information and the Yeda Patents) and Yeda shall receive in respect of such
licence consideration, then, subject to the Company having complied and
continuing to comply with all its obligations under this Agreement which remain
in existence following termination of this Agreement as aforesaid, Yeda shall
pay to the Company an amount equal to [***] of the Net Proceeds actually
received by Yeda in respect of such a licence to Company Products and [***] of
the Net Proceeds actually received by Yeda in consideration of such a licence to
WIS Products, until such time as the Company shall have received, in aggregate,
an amount equal to (i) [***] the amount invested by the Company (not including
grants funding and any payments made to Yeda hereunder or to the Scientists
under any consultancy agreement for research into Group 1 Products) in the
development of the Products included within the scope of such licences and (ii)
the amount of any obligations of the Company to repay or pay royalties in
respect of grants awarded for the development of any Products incorporating such
Subsequent Results, Joint Patents and/or Company’s Information included within
the scope of such licences, but only to the extent such obligations are not
assumed by Yeda. The provisions of clauses 9.3 through 9.5 shall apply with
respect to payments to the Company in respect of Net Proceeds, mutatis mutandis.

 

For the purpose of this clause 13.6, “Net Proceeds” means any consideration
actually received by Yeda in respect of such licence in cash or in kind
(excluding funds or grants for research and/or development at the Institute or
payments for the supply of services) after deduction of all costs, fees and
expenses incurred by Yeda in connection with such licence (including, without
limitation, patent related costs, and all attorneys’ fees and expenses and other
costs and expenses in connection with the negotiation, conclusion and
administration of such licence).

 

13.7.The termination of this Agreement for any reason shall not relieve the
Company of any obligations which shall have accrued prior to such termination.

 

- 50 -

 

 

14.EQUITY

 

14.1.The Company will, on the date of signature of this Agreement, issue to
Yeda, in consideration for their nominal value, a number of ordinary shares of
the Company, representing, immediately after the issue thereof, [***] of the
Company’s issued and outstanding share capital of the Company, on a Fully
Diluted Basis (“Yeda’s Shares”), as per the cap table attached hereto as
Appendix H. The rights to be attached to Yeda’s Shares will be identical to
those rights attached to any ordinary shares in the Company issued or
transferred to the incorporating shareholders of the Company. In this clause 14,
“Fully Diluted Basis” shall mean, after taking into account all issued and
outstanding share capital of the Company, all securities issuable upon the
conversion of any then-existing convertible securities or loans, the exercise of
all outstanding warrants or options and any other right granted to any third
party to receive shares in the Company, as if all such matters had been
converted or exercised, as applicable. For the avoidance of doubt, commitments
by the shareholders to invest further funds in the Company against receipt of
preferred shares of nominal value NIS 0.01 each of the Company (the “Preferred
Shares”), beyond the Ordinary Share Investment (defined below) shall not be
taken into account for the purpose of calculating the Fully Diluted Basis.
[REINSTATED]

14.2.The Company undertakes that Yeda’s percentage ownership of the Company as
aforesaid will not be diluted by grants from the OCS which are invested in the
Company within the framework of the biotechnological incubator operated by
FutuRx pursuant to Directive 8.22 of the Director General of the Israeli
Ministry of Economy (“FutuRx Investment Amount”) or by investments in the
Company by way of irredeemable ordinary share capital, including ordinary share
capital invested by way of matching funds to the FutuRx Investment Amount as
required under the terms of the OCS grants (the “Ordinary Share Investment”), in
the aggregate amount of [***].

 

14.3.Upon expiry of the Incubator Period, in the event that the sum of the
FutuRx Investment Amount and the Ordinary Share Investment shall equal or exceed
[***] in aggregate, then no further shares of the Company shall be issued to
Yeda. To the extent that such sum shall be less than [***] in aggregate, then
the Company shall issue to Yeda further fully-paid up ordinary shares in the
Company as per the formula shown in Appendix I attached hereto.

 

14.4.Yeda shall be entitled, free of any restriction, whether in the Company’s
articles of association or otherwise, to transfer any or all of the Shares to
the Institute or to any scientist, employee or any other person entitled to
receive shares under the rules of the Institute or to a trust created for the
benefit of any of the aforementioned persons (all such entities “Permitted
Transferees”).

 

- 51 -

 

 

14.5.In the event that the Company shall propose at any time to issue (any such
proposed issue a “Share Issue”) any shares therein or other securities
convertible into shares of any class or nature (“Additional Shares”), Yeda shall
have the same right as afforded to the incorporating shareholders of the Company
or contractually granted thereto, to participate in such Share Issue pro rata to
Yeda’s then percentage shareholding in the Company, on the same terms and
conditions as are offered to other prospective acquirers of Additional Shares in
each such Share Issue (such right a “Right of Participation”), all in accordance
with the articles of association of the Company.

 

14.6.Yeda shall be entitled, by written notice to the Company, to assign, at any
time any particular Right of Participation, in whole or in part, or all Rights
of Participation, to one or more Permitted Transferees or to Osage University
Partners. Any Participation Notice confirming participation in a Share Issue
shall further indicate whether the relevant Right of Participation is being
exercised by Yeda, by Permitted Transferees, by Osage University Partners or a
combination thereof.

 

14.7.The provisions of clauses 14.3 to 14.6 shall survive the termination of
this Agreement.

 

15.Exit FEE

 

In the event of any M&A Transaction (as defined in the Company’s articles of
association), including: (i) a merger of the Company with or into another
entity; or (ii) the sale of substantially all of the Company’s shares or assets
(any of the aforegoing an “Exit”), the Company confirms and undertakes that Yeda
shall, in addition to any entitlement as a shareholder of the Company, within
[***] of the closing of the relevant Exit, receive from the Company an amount
equal to 1% (one per cent) of the total consideration (of whatever kind)
received by the Company’s shareholders as a result of the Exit, following, where
relevant, the payment of all deemed liquidation preferences.

 

For the avoidance of doubt, in the event of an Exit, Yeda shall not be entitled
to any share in the consideration received in connection therewith other than
the Exit Fee and the proceeds of the sale of any shares issued to Yeda as
referred to in clause 14 above.

 

- 52 -

 

 

16.Notices

 

Any notice or other communication required to be given by one party to the other
under this Agreement shall be in writing and shall be deemed to have been
served: (i) if personally delivered, when actually delivered; or (ii) if sent by
facsimile, the next business day after receipt of confirmation of transmission;
or (iii) 10 (ten) days after being mailed by certified or registered mail,
postage prepaid (for the purposes of proving such service—it being sufficient to
prove that such notice was properly addressed and posted) to the respective
addresses of the parties set out below, or to such other address or addresses as
any of the parties hereto may from time to time in writing designate to the
other party hereto pursuant to this clause 16:

 

16.1.to Yeda at: P.O. Box 95

Rehovot 76100

Israel

Attention:the CEO

Facsimile:(08) 9470739

 

16.2.to the Company at: 2 Ilan Ramon Street, Science Park

Ness Ziona 7403635

Israel

Attention:the CEO

Facsimile:(08) 9553111

 

with a copy that will not

  constitute notice to: Pearl Cohen Zedek Latzer Baratz

1 Azrieli Centre,

Round Tower, 18th floor

Tel-Aviv 6702101

Attention: [***]

Facsimile: (03) 6073778

 

17.Value Added Tax

 

The Company shall pay to Yeda all amounts of Value Added Tax imposed on Yeda in
connection with the transactions under this Agreement. All amounts referred to
in this Agreement shall be exclusive of Value Added Tax.

 

- 53 -

 

 

18.Governing law and jurisdiction

 

This Agreement shall be governed in all respects by the laws of Israel and the
parties hereby submit to the exclusive jurisdiction of the competent Israeli
courts, except that Yeda may bring suit against the Company in any other
jurisdiction outside Israel in which the Company has assets or a place of
business.

 

19.Miscellaneous

 

19.1.The headings in this Agreement are intended solely for convenience or
reference and shall be given no effect in the interpretation of this Agreement.

 

19.2.This Agreement constitutes the entire agreement between the parties hereto
in respect of the subject-matter hereof, and supersedes all prior agreements or
understandings between the parties relating to the subject-matter hereof
(including the Memorandum of Understanding between Yeda and the Company dated 30
September 2014) and this Agreement may be amended only by a written document
signed by both parties hereto. No party has, in entering into this Agreement,
relied on any warranty, representation or undertaking, except as may be
expressly set out herein.

 

19.3.This Agreement may be executed in any number of counterparts (including
counterparts transmitted by telecopier or fax), each of which shall be deemed to
be an original, but all of which taken together shall be deemed to constitute
one and the same instrument.

 

19.4.No waiver by any party hereto, whether express or implied, of its rights
under any provision of this Agreement shall constitute a waiver of such party’s
rights under such provisions at any other time or a waiver of such party’s
rights under any other provision of this Agreement. No failure by any party
hereto to take any action against any breach of this Agreement or default by
another party hereto shall constitute a waiver of the former party’s rights to
enforce any provision of this Agreement or to take action against such breach or
default or any subsequent breach or default by such other party.

 

- 54 -

 

 

19.5.If any provision of this Agreement is held to be unenforceable under
applicable law, then such provision shall be modified as set out below and the
balance of this Agreement shall be interpreted as if such provision were so
modified and shall be enforceable in accordance with its terms. The parties
shall negotiate in good faith in order to agree on the terms of an alternative
provision which complies with applicable law and achieves, to the greatest
extent possible, the same effect as would have been achieved by the invalid or
unenforceable provision.

 

19.6.Nothing contained in this Agreement shall be construed to place the parties
in a relationship of partners or parties to a joint venture or to constitute
either party an agent, employee or a legal representative of the other party and
neither party shall have power or authority to act on behalf of the other party
or to bind the other party in any manner whatsoever.

 

19.7.Any amount payable hereunder by one of the parties to the other that has
not been paid by its due date of payment shall bear interest from its due date
of payment until the date of actual payment, at the rate of the lower of [***]
or the highest rate permitted under applicable law or pro rata for part thereof.

 

19.8.All payments to be made to Yeda hereunder shall be made in US Dollars or in
Euros by banker’s cheque or by bank transfer to Yeda’s bank account, the details
of which are as follows: Bank Leumi le–Israel B.M., Rehovot business branch, 2
Ilan Ramon Street, Ness Ziona, branch #[***], account no. [***]; swift: [***],
Routing Number: [***], IBAN no. [***].

 

19.9.All payments to be made to Yeda hereunder shall be made free and clear of,
and without any deduction for or on account of, any set-off, counterclaim or
tax.

 

19.10.Each party agrees to execute, acknowledge and deliver such further
documents and instruments and do any other acts, from time to time, as may be
reasonably necessary, to effectuate the purposes of this Agreement.

 

19.11.None of the provisions of this Agreement shall be for the benefit of, or
enforceable by, any person who is not a party to this Agreement, save for
clauses 10 and 12 above.

 

- 55 -

 

 

IN WITNESS WHEREOF the parties hereto have set their signatures as of this 22
day of June 2015.

 

for YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED   for MBCURE LTD.          
Signature:  /s/ Prof. Mudi Sheves   Signature:  /s/ Dr. Naomi Zak Name Prof.
Mudi Sheves   Name: Dr. Naomi Zak Title Chairman   Title: CEO                
Signature:  /s/ Dr. Einat Zisman       Name: Dr. Einat Zisman       Title:
Director

 

List of Appendices:

 

AExisting Know-How

BThe Research Budget

CThe Research Program

DLetter of Instructions/Power of Attorney

EMTA

FInitial Development Program

GApproved Text

HCapitalization Table

IYeda Anti-Dilution Calculation

 

- 56 -

 

 

Appendix D

Letter of Instructions - Patent Counsel

 

Date:

To:

 

The undersigned, on its own behalf and, as applicable, on behalf of its
permitted successors and/or assigns, hereby empowers, authorises, directs and
instructs you, to:

 

release the Power of Attorney attached hereto as Annex 1 (the “POA”) to Yeda
Research and Development Company Limited and/or, as applicable, its respective
successors and/or assigns (“Yeda”), upon Yeda’s first demand to you in writing
to such effect (the “Demand”); and

 

act upon and in accordance with Yeda’s other instructions as may be included in
the Demand and/or in any other writing issued to you by Yeda.

 

You shall hold the POA in escrow pending your receipt of the Demand or Yeda’s
other instructions as aforesaid, and upon and as from your receipt of the Demand
or Yeda’s other instructions as aforesaid, you shall act solely in accordance
therewith, and in no other manner. Without limiting the foregoing, you shall not
be entitled to act upon the demand and/or instructions of any person or entity,
other than Yeda.

 

Yeda shall be deemed a third party beneficiary of this Letter of Instructions.

 

This Letter of Instructions and any of its terms are irrevocable and
unconditional on the part of the undersigned and, as applicable, on the part of
the undersigned’s permitted successors and/or assigns.

 

IN WITNESS WHEREOF, the undersigned has executed this Letter of Instructions as
of the date hereof, by its duly authorized representatives:

 

    MBCure LTD.       By:               Name:      Title:         Agreed and
accepted,          

 

- 57 -

 

 

Annex 1

 

Power of Attorney

 

Date:

 

To: Yeda Research and Development Company Ltd.

 

The undersigned, on its own behalf and, as applicable, on behalf of its
permitted successors and/or assigns, hereby empowers and authorises Yeda
Research and Development Company Ltd. and/or, as applicable, its respective
successors and/or assigns (“Yeda”) and/or any of Yeda’s officers, and appoints
Yeda and/or any of Yeda’s officers as the undersigned’s attorney-in-fact, to
execute any document and/or instrument including without limitation any deeds of
assignment and patent forms and perform any other acts, all on behalf of the
undersigned and on behalf of its permitted successors and/or assigns, as Yeda
may deem necessary or appropriate for purposes of the assignment to Yeda of the
undersigned’s part interest in the Yeda Patents (as such term is defined in the
Research and Licence Agreement by and between MBCure LTD. and Yeda of June 22,
2015).

 

This Power of Attorney and any of its terms are worldwide, and this Power of
Attorney is given for the benefit of a third party, and since a third party’s
rights are dependent upon the validity of this power of attorney, it is
irrevocable and unconditional on the part of the undersigned and, as applicable,
on the part of the undersigned’s permitted successors and/or assigns.

 

IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date hereof, by its duly authorised representatives:

 

    MBCure Ltd.       By:               Name:      Title:    

 

- 58 -

 

 

Appendix I

[***]

 

[***]

 

 

- 59 -

 

